Citation Nr: 0819905	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  05-03 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania




THE ISSUE

Entitlement to the proceeds of the veteran's National Service 
Life Insurance (NSLI) policy.  




ATTORNEY FOR THE BOARD

K. Fitch, Counsel


\

INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 decision issued by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania, which 
disallowed the appellant's claim and allowed the claim of 
another individual on the basis that she was the rightful 
beneficiary of the veteran's NSLI policy.  

The veteran's son is the appellant and is unrepresented in 
this matter.  He has filed a timely appeal of this 
determination to the Board.  As such, this is a "contested" 
claim.  

In his February 2005 Substantive Appeal, the appellant 
requested the opportunity to testify at a hearing held before 
a Veterans Law Judge at the RO.  The veteran was scheduled 
and rescheduled for several hearings, the latest being for 
May 5, 2008.  

The appellant failed to appear for this latest hearing and, 
since that time, has not requested the opportunity to testify 
at another Board hearing.  In light of the above, the Board 
finds that the request to testify at a hearing has been 
withdrawn.  See 38 C.F.R. § 20.704.  



FINDING OF FACT

In a November 27, 2002 beneficiary designation signed by the 
veteran, the insured named his caretaker as the sole 
beneficiary of his two $5,000 NSLI policies.  




CONCLUSION OF LAW

The appellant is not the last-named beneficiary of any 
veteran's NSLI policy and is not entitled to the proceeds of 
such policy. 38 U.S.C.A. § 1917 (West 2002); 38 C.F.R. § 8.19 
(2007) (formerly 38 C.F.R. § 8.22).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).  

VCAA requires that VA notify the claimant and the claimant's 
representative of any information and evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim. VA must also advise a claimant which evidence the 
claimant must supply and which evidence VA will obtain on his 
or her behalf. Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VCAA also requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 U.S.C.A. 
§ 5103A.  

Neither the United States Court of Appeals for Veterans 
Claims (Court) nor the Federal Circuit has ruled on the 
applicability of VCAA to insurance claims, but the rulings 
from the Court suggest that it is not applicable.  

In Barger v. Principi, 16 Vet. App. 132, 138 (2002), the 
Court held that was inapplicable to cases involving the 
waiver of recovery of overpayments for benefits because the 
statute at issue in such cases is found in Chapter 53 of 
Title 38 of the United States Code rather than Chapter 51, 
the Chapter changed by VCAA.  

In the absence of applicable judicial precedent, since the 
applicable law regarding insurance is found in Chapter 19 
rather than Chapter 51 of Title 38, the Board concludes that 
the provisions of VCAA do not apply to the present claim.  

This conclusion is strengthened by the fact that revisions to 
38 U.S.C.A. § 5103 contained in the Veterans Benefits Act of 
2003 (which was made effective retroactively to November 9, 
2000, the effective date of VCAA) specifically exempted 
insurance claims from certain notice requirements that apply 
in developing the evidence pursuant to VCAA.  See 38 U.S.C.A. 
§ 5103(b).  For these reasons, the Board may proceed to issue 
a decision in this appeal without further consideration of 
VCAA.  



II. Analysis

An NSLI policy is a contract between the veteran and the 
Federal Government which assigns legally binding duties and 
responsibilities to each party. The veteran, as the insured, 
possesses the right to designate the beneficiary or 
beneficiaries of the policy, and at all times enjoys the 
right to change the beneficiary or beneficiaries without the 
consent of such beneficiary or beneficiaries.  A change of 
beneficiary, to be effective, must be made by notice in 
writing signed by the insured and forwarded to VA by the 
insured or the insured's designated agent, and must contain 
sufficient information to identify the insured.  38 U.S.C.A. 
§ 1917; 38 C.F.R. § 8.19 (previously 38 C.F.R. § 8.22, 
redesignated in February 2000).  

As the insurer, the Federal Government promises to pay the 
proceeds of the NSLI policy to whomsoever the veteran 
designates as the beneficiary or beneficiaries of the policy 
proceeds. Should questions arise regarding the proper 
beneficiaries of NSLI policies, Federal law rather than state 
law governs.  Elias v. Brown, 10 Vet. App. 259, 262-63 (1997) 
(citing United States v. Donall, 466 F. 2d 1246, 1247 (6th 
Cir. 1972)); see also Wolfe v. Gober, 11 Vet. App. 1 (1997).  

Attempts by a veteran to change beneficiaries are liberally 
construed by reviewing courts so as to effectuate the 
veteran's intent, with a two-prong test being used to 
determine whether an actual change of beneficiaries has taken 
place.  

First, there must be evidence of an intention on the part of 
the veteran to change the beneficiary, and second, there must 
be some overt act done to effectuate that intent. Hammack v. 
Hammack, 359 F. 2d 844 (5th Cir. 1966); Jones v. Brown, 6 
Vet. App. 388, 390 (1994); Curtis v. West, 11 Vet. App. 129, 
133 (1998).

The record in this case reflects that, at the time of the 
veteran's death in August 2003, the veteran had two $5,000 
NSLI policies.  The latest beneficiary designation for his 
insurance, dated on November 27, 2002, was signed by the 
veteran and named his caretaker as sole beneficiary.  

The appellant does not dispute these facts, but rather 
asserts that the caretaker had the veteran's consent to this 
change through undue influence, duress or without the 
veteran's knowledge.  

The appellant argues that the veteran did not intend to make 
her his beneficiary and submits evidence to show that she 
abused him and stole from him.  Specifically, the appellant 
submitted a transcript of a January 2003 phone message to the 
appellant from the veteran expressing that he was having 
trouble with the caretaker and that the appellant was not to 
discuss anything with her and to clear everything with the 
veteran beforehand.  

The appellant also submitted a copy of an indictment against 
the caretaker for theft from the veteran of approximately 
$7,200 and pointed out that, while the beneficiary 
designation form dated on November 27, 2002 was signed by the 
veteran, it was filled out by Ms. [redacted] and not signed by a 
witness to the veteran's signature.  

The appellant also noted that, during a visit about five 
weeks after November 27, 2002, he had asked if caretaker had 
asked the veteran to sign any documents to which the veteran 
replied "no."  

The appellant also noted other instances of bad treatment by 
Ms. [redacted] toward the veteran, including alleged physical 
abuse, and also submitted the statement of the veteran's 
physician indicating that, in late December 2002, during a 
time when the veteran was hospitalized and in respiratory 
distress, the caretaker had appeared at the hospital, 
demanded the veteran's wallet and claimed that she had a 
power of attorney for the veteran, which was untrue.  

In support of her claim, the caretaker submitted a copy of a 
Nolle Prosequi order clearing her of the theft charges.  She 
also submitted evidence that she and the veteran had a joint 
back account, vacationed together, and purchased an 
automobile jointly.  Also submitted was a receipt for what 
the caretaker contends was an engagement ring.  

The appellant responded to this information by submitting 
statements asserting that the veteran was coerced by 
caretaker into opening a joint checking account to help with 
paying the bills.  Instead of helping with the bills, the 
appellant asserts that she used access to the account in 
order to steal from the veteran.  The appellant also noted 
that the charges were dropped because the veteran declined to 
testify against her.  

Here, the Board notes that a change of beneficiary may be 
invalid if it is determined that the insured lacked 
"testamentary capacity" at the time of the disputed change of 
beneficiary.  When cases are referred to a rating agency 
involving the testamentary capacity of the insured to execute 
designations or changes of beneficiary, the following 
considerations will apply, pursuant to 38 C.F.R. § 3.355:  

(a)  Testamentary capacity is that degree of mental capacity 
necessary to enable a person to perform a testamentary act.  
This, in general, requires that the testator reasonably 
comprehend the nature and significance of his act, that is, 
the subject and extent of his disposition, recognition of the 
object of his bounty, and appreciation of the consequence of 
his act, uninfluenced by any material delusion as to the 
property or persons involved.  Id.  

(b)  Due consideration should be given to all facts of 
record, with emphasis being placed on those facts bearing 
upon the mental condition of the testator (insured) at the 
time or nearest the time he executed the designation or 
change.  In this connection, consideration should be given to 
lay as well as medical evidence.  Id.  

(c)  Lack of testamentary capacity should not be confused 
with insanity or mental incompetence.  An insane person might 
have a lucid interval during which he would possess 
testamentary capacity.  On the other hand, a sane person 
might suffer a temporary mental aberration during which he 
would not possess testamentary capacity.  There is a general 
but rebuttable presumption that every testator possesses 
testamentary capacity.  Therefore, reasonable doubts should 
be resolved in favor of testamentary capacity. Id.  

The burden of proving lack of testamentary capacity lies with 
the person so contesting. To rebut the presumption of 
testamentary capacity established by 38 C.F.R. § 3.355(c), 
the contestant must show a lack of testamentary capacity by a 
preponderance of the evidence.  Elias v. Brown, 10 Vet. App. 
259, 263 (1997).  

In this case, the appellant has made no specific allegation 
that the veteran lacked testamentary capacity to change the 
beneficiary of his NSLI policies.  In fact, he specifically 
asserts that, while the veteran was in failing health, his 
mind was fine.  Thus, the change of beneficiary is not deemed 
invalid due to lack of testamentary capacity.  See Elias.  

The law also provides that a beneficiary designation may be 
invalid if there is undue influence placed upon an insured to 
change the beneficiary of his policy.  Generally, "undue 
influence" which will nullify a change of beneficiary is that 
influence or dominion, as exercised at the time and under the 
facts and circumstances of the case, which destroys the free 
agency of the testator, and substitutes, in the place 
thereof, the will of another.  Lyle v. Bentley, 406 F. 2d 325 
(5th Cir. 1969), citing Long v. Long, 125 S.W. 2d 1034 (Tex. 
1939).  

Before a testament can be set aside on the grounds of undue 
influence, the contestant must prove (1) the existence and 
exertion of an influence; (2) the effect and operation of 
such influence so as to subvert or overpower the mind of the 
testator at the time of the execution of the testament; and 
(3) the execution of the testament which the maker thereof 
would not have executed except for such influence.  See Lyle.  

In this case, the evidence submitted by the appellant does 
indeed cast some doubt as to the actions of the caretaker and 
indicates questionable treatment of the veteran during his 
failing health.  

This, however, does not, without more, tend to show that his 
signature on the November 27, 2002 beneficiary designation 
was the result of the influence of caretaker on the veteran, 
or that the veteran would not have executed the change 
without this influence.  Thus, in the absence of reasonable 
proof of undue influence, the caretaker is the proper 
beneficiary of the veteran's NSLI policy.  

In sum, the November 27, 2002 beneficiary designation 
identifies the caretaker as the insured and constitutes 
notice made in writing and signed by the insured as required 
to effect a change of beneficiary.  38 C.F.R. § 8.19.  The 
appellant is not entitled to the proceeds of this policy as 
he is not the designated beneficiary.  



ORDER

The appeal to establish entitlement to the proceeds of the 
veteran's NSLI policy is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


